Exhibit 10.3

NCI, INC.

EXECUTIVE CHANGE IN CONTROL AND SEVERANCE AGREEMENT

THIS EXECUTIVE CHANGE OF CONTROL AGREEMENT AND SEVERANCE AGREEMENT (this
“Agreement”) is effective as of this 16th day of March, 2010 by and between
Michele R. Cappello (“you”) and NCI, Inc. (the “Company”).

RECITALS

The Board of Directors of the Company (the “Board”) believes it is in the best
interests of the Company to provide you, as an executive officer with the
Company, with compensation arrangements and equity benefits upon a Change in
Control (as hereinafter defined) that are intended to provide you with enhanced
financial security, are competitive with those of other companies, and provide
sufficient incentive to you to remain at the Company as an employee through and
after a Change in Control.

In consideration of the mutual promises and covenants herein contained, and in
consideration of your continuing employment by the Company, the adequacy and
sufficiency of which are hereby acknowledged, the parties agree as follows:

Article I.

Term of Agreement

A. Term of Agreement. This Agreement shall be effective as of the date set forth
above and shall continue in effect through December 31, 2010. Commencing on
January 1, 2011, and each January 1 thereafter, this Agreement shall be
automatically extended for one additional year unless, not later than
September 30 of the year preceding the renewal date, either party to this
Agreement has given notice to the other that the Agreement shall not be extended
under this Article I(A); provided, however, that if a Change in Control or
Potential Change in Control (as defined herein) has occurred during the term of
this Agreement, this Agreement shall continue in effect until the later of 36
months beyond the month in which the latest Change in Control occurred or the
next December 31 that is at least 18 months after the latest occurrence of a
Potential Change in Control unless earlier terminated as described below.

Article II.

Equity Awards

A. Outstanding Equity Awards. Any and all outstanding unvested equity awards,
such as restricted stock, restricted stock units, stock options, stock
appreciation rights, held by you as of the date of a Change in Control shall
automatically vest, be deemed exercisable, be deemed non-forfeitable (to the
extent not previously vested and non-forfeitable) and all restrictions on such
awards shall automatically lapse. This Agreement shall be deemed to be an
employment agreement” within the meaning of the Company’s equity incentive
plan(s) and the applicable award agreements thereunder, but only with respect to
an award granted on or after the date of this Agreement.



--------------------------------------------------------------------------------

Article III.

Termination of Employment.

A. Qualifying Terminations. If, during the Term of this Agreement and either
within 36 months after a Change in Control or within a Potential Change in
Control Period (as defined herein), (1) your employment is terminated by the
Company or any successor to the Company for any reason other than Cause, or
(2) you terminate your employment due to Good Reason (a “Qualifying
Termination”), then you will be entitled to receive the severance payments and
benefits set forth in Article IV below; provided, however, that no severance
payments shall be made, or continuing benefits provided, under this Agreement,
if any of the following apply:

 

  1. you voluntarily resign or retire from employment other than timely
resignation for Good Reason;

 

  2. you are terminated for Cause;

 

  3. your employment terminates as a result of death or Disability; or

 

  4. you decline to sign and return the Release Agreement set forth in Exhibit A
hereto within thirty (30) days of your Date of Termination, or you revoke such
Release Agreement within the time provided therein.

B. Notice of Termination. After a Change in Control or Potential Change in
Control, any purported termination of your employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party in accordance with Article VI(G).

C. Other Terminations. This Agreement does not apply to terminations of
employment that occur prior to a Change in Control or after the expiration of 36
months after a Change in Control and also outside of a Potential Change in
Control Period.

Article IV.

Severance Benefits.

A. Severance Benefits. In lieu of any other severance compensation or benefits
to which you may otherwise be entitled under any employment agreement or plan,
program, policy or arrangement of the Company or any subsidiary, entitlement to
which you hereby expressly waive, the Company will pay you the payments
described in this Article IV(A) (the “Severance Payments”) upon a Qualifying
Termination. Any Severance Payments provided for hereunder shall be paid net of
any applicable withholding required under federal, state or local law. The
compensation and benefits provided under this Article IV(A) are as follows:

 

  1. Accrued Compensation. An amount equal to the following amounts earned or
accrued through your Date of Termination Date, but not paid as of the Date of
Termination:

 

  a. base salary,

 

2



--------------------------------------------------------------------------------

  b. annual incentive compensation earned for performance in the prior year that
was completed at the Date of Termination, but which is not yet paid,

 

  c. reimbursement for reasonable and necessary, properly-receipted expenses
incurred by you on behalf of the Company during the period ending on the Date of
Termination, and

 

  d. accrued but unused vacation pay.

For purposes of subsection (b) above, the amount payable shall be determined by
the Company in good faith consistent with the treatment of other executives of
the Company who were not terminated from employment and taking into past
practice.

 

  2. Cash Severance. An amount equal to the sum of the following amounts:

 

  a. two times the higher of your annual base salary in effect immediately prior
to the occurrence of the event or circumstance upon which the Notice of
Termination is based or your annual base salary in effect immediately prior to
the Change in Control; and

 

  b. a pro-rated amount of the aggregate amount of your annual bonus opportunity
at the target level for the year in which the Notice of Termination is given
under the annual incentive plan applicable to you as in effect immediately prior
to the occurrence of the event or circumstances giving rise to the Notice of
Termination, determined by multiplying your target level bonus amount by a
fraction, the numerator of which is the number of days in the annual performance
measurement period through the Date of Termination and the denominator of which
is 365.

 

  3. Continuation of Welfare Benefits. Continuation under the terms provided to
similarly situated active employees, at no cost to you, of life, medical and
dental insurance coverage in which you (or your dependents) was participating as
of the Date of Termination (subject to such modifications as shall be
established for all employees of the Company) until the earliest of:

 

  a. the eighteen month anniversary of your Date of Termination;

 

3



--------------------------------------------------------------------------------

  b. the date you first breach the Release Agreement or any restrictive covenant
hereunder or in any employment or other agreement with the Company which
survives termination of your employment; or

 

  c. the date you become eligible for comparable benefits under a similar
welfare benefit plan of a successor employer.

If under the terms of the Company’s plan or insurance contract, the Company is
unable to provide you with continued coverage for the intended period, the
Company’s sole obligation shall be to pay you a monthly amount equal to the
Company’s cost of providing such coverage to you as an active employee. To the
extent that your continuation coverage rights under COBRA continue for more than
eighteen months following your Date of Termination you will be eligible to
continue coverage under COBRA for any remaining period.

B. Timing of Severance Payments. Except as provided in Article IV(D) below, the
cash payments described in Article IV(A) shall be made within the time provided
by law. No reimbursement of expenses under Article IV(A) shall be made after the
last day of the year following the year in which the expense was incurred. The
payments described in Article IV(A)(1)(b) and (2) shall be made in a lump sum on
the 45th day after your Date of Termination. In the event that the amount of any
payments described in Article IV(A)(1)(b) and (2) cannot be finally determined
on or before the due date provided in the prior sentence, the Company shall pay
to you on such day an estimate, as determined in good faith by the Company, of
the minimum amount of such payments and shall pay the remainder of such payments
as soon as the amount thereof can be determined but in no event later than 20
business days after such due date. In the event that the amount of the estimated
payments exceeds the amount subsequently determined to have been due, you shall
be obligated to repay such excess amount on the fifth business day after demand
by the Company.

C. No Mitigation Required. You are not required to seek other employment or to
attempt in any way to reduce any amounts payable to you by the Company
hereunder. Except as set forth in Article IV(A)(3) the amount of any payment or
benefit provided for in this Agreement shall not be reduced by any compensation
earned by you as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by you to the Company,
or otherwise.

D. Compliance with Code Section 409A. Each of the payments under Article
IV(A)(1)(b), (2) and (3) above are designated as separate payments for purposes
of the short-term deferral rules under Treasury Regulation
Section 1.409A-1(b)(4)(i)(F), the exemption for involuntary terminations under
separation pay plans under Treasury Regulation Section 1.409A-1(b)(9)(iii), and
the exemption for medical expense reimbursements under Treasury Regulation
Section 1.409A-1(b)(9)(v)(B). As a result, (a) any payments that become vested
as a result of a Qualifying Termination that are made on or before the 15th day
of the third month of the calendar year following the calendar year of the
Executive’s termination, (b) any additional payments that are made on or before
the last day of the second calendar year following the year of the Executive’s
termination and do not exceed the lesser of two times Base Salary or two

 

4



--------------------------------------------------------------------------------

times the limit under Code Section 401(a)(17) then in effect, and (c) the
payment of medical expenses within the applicable COBRA period, are intended to
be exempt from the requirements of Section 409A of the Code. If you are
designated as a “specified employee” within the meaning of Section 409A of the
Code, then to the extent that any deferred compensation payments to be made
under any provision of this Agreement during the first six month period
following your separation from service (within the meaning of Section 409A of
the Code), exceed such exempt amounts (whether specified in the preceding
sentence or determined under applicable rules and regulations), the payments
shall be withheld and the amount of the payments withheld will be paid in a lump
sum, together with interest on the unpaid amount at a rate equal to the
short-term applicable federal rate (with semiannual compounding) established by
the Internal Revenue Service under Section 1274(b)(2)(B) of the Code and in
effect at the date the amount would have been paid but for the delay hereunder,
on the first business day of the seventh month after your separation from
service. The parties hereto intend that, to the maximum extent practicable, the
rights to payment hereunder shall not give rise to constructive receipt of
compensation prior to payment or to tax penalties under Section 409A of the
Code. Accordingly, the Company shall have no right to accelerate payments if and
to the extent that such right or an actual acceleration would result in such
constructive receipt or tax penalties under Section 409A of the Code, and
provisions of this Agreement shall be interpreted and construed in a manner
which complies with requirements of Section 409A of the Code so as to avoid such
constructive receipt and tax penalties. The Company shall have the right to
modify this Agreement to comply with Section 409A of the Code without obtaining
your written consent.

E. Gross-Up for Excise Tax and Related Provisions. In the event you become
entitled to any amounts payable under this Agreement or under any other
agreement, policy, plan, program or arrangement, or the lapse or termination of
any restriction under any agreement, policy, plan, program or arrangement (the
“Payments”), if any of such Payments are subject to the tax (the “Excise Tax”)
imposed by Section 4999 of the Code by reason of being considered “contingent on
a change in ownership or control” of the Company within the meaning of
Section 280G of the Code, or any similar federal, state or local tax that may
hereafter be imposed, the Company shall pay to you an additional amount (the
“Gross-Up Payment”) such that the net amount retained by you, after deduction of
the total of (i) any Excise Tax on the Payments (as hereinafter defined) and
(ii) federal, state and local income tax (taking into account the loss of
itemized deductions) other than interest and additional taxes under Section 409A
of the Code (or similar state or local taxes), and employment tax and Excise Tax
upon the payment provided for by this Article IV(E), shall be equal to the
Payments. Such Gross-Up amount shall be paid to you within 60 days of the date
of Change in Control.

 

  1. Notwithstanding any other provision of this Article IV (E), if no Excise
Tax would apply if the Payments were reduced by 10%, then the Payments shall be
reduced by the amount necessary to avoid application of the Excise Tax, and no
Gross-Up Payment will be made. Such reduction shall apply first to those
Payments which have the lowest present value to you.

 

  2.

Unless the Company and the Executive otherwise agree in writing, any
determination required under this Article IV(E) shall be made in writing

 

5



--------------------------------------------------------------------------------

 

by nationally recognized independent public accountants agreed to by you and the
Company (the “Accounting Firm”), whose determination shall be conclusive and
binding upon Executive and the Company for all purposes. For purposes of making
the calculations required by this Article IV(E), the Accounting Firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and you shall each furnish to
the Accounting Firm such information and documents as the Accounting Firm may
reasonably request in order to make a determination hereunder. The Company shall
bear all costs the Accounting Firm may reasonably incur in connection with any
calculations contemplated hereunder. The Accounting Firm shall be required to
provide its determination within 60 days after the Date of the Change in
Control, and the Company shall be responsible for any income tax, penalty or
interest liability incurred as a result of date the Gross-Up Payment is made.

 

  3. If the Accounting Firm determines that no Excise Tax is payable by you, it
will, at the same time as it makes such determination, furnish the Company and
you a non-reliance opinion that you have a reasonable basis not to report any
Excise Tax on your federal, state or local income or other tax return. If the
Accounting Firm determines that a Excise Tax will (or would, but for reduction
in the Payment) be payable by you, it will, at the same time as it makes such
determination, furnish the Company and you the detailed basis for such opinion.
Subject to Article IV(D), the Company will make the Gross-Up Payment within five
days thereafter.

 

  4.

In the event that the Excise Tax is subsequently determined, either by the
Accounting Firm or the Internal Revenue Service, to be less than the amount
determined hereunder, you shall repay to the Company, within five business days
after the amount of such reduction in Excise Tax is finally determined, the
portion of the Gross-Up Payment attributable to such reduction (plus the portion
of the Gross-Up Payment attributable to the Excise Tax and federal and state and
local income tax imposed on the Gross-Up Payment being repaid by you to the
extent that such repayment results in a reduction in Excise Tax and/or federal
and state and local income tax deduction) plus interest on the amount of such
repayment at the rate provided in Section 1274(b)(2)(B) of the Code. In the
event that the Excise Tax is subsequently determined, either by the Accounting
Firm or the Internal Revenue Service, to exceed the amount taken into account
hereunder (including by reason of any payment the existence or amount of which
cannot be determined at the time of the Gross-Up Payment or by reason of
required redetermination of the of the parachute payment), the Company shall
(subject to Article IV(D)) make an additional gross-up payment in respect of
such excess within five days after the time that the amount of such excess is
finally determined. In the event that the subsequent determinations as to the
Excise Tax affect the calculations

 

6



--------------------------------------------------------------------------------

 

relating to Article IV(E)(1), such amounts will be recalculated and the
provisions of this Article IV(E)(3) applied based on the revised calculations,
with interest applied to any payments by either party at the rate provided in
Section 1274(b)(2)(B) of the Code.

 

  5. Notwithstanding the preceding rules of this Article IV(E) the Gross-Up
payments shall be made not later than the end of the year next following the in
which you remit the related taxes to the applicable taxing authorities. In all
events the additional gross-up payment shall be made not later than the end of
the year following the year in which the taxes that are the subject of an audit
or litigation are remitted to the applicable taxing authority, or where as a
result of such audit or litigation no taxes are remitted, the end of the year
following the year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation.

Article V.

Restrictive Covenants

A. Cooperation. You shall reasonably cooperate with and assist the Company and
its counsel at any time and in any manner reasonably required by the Company or
its counsel (with due regard for your other commitments if he is not employed by
the Company) in connection with any litigation or other legal process affecting
the Company of which you have knowledge as a result of your employment with the
Company (other than any litigation with respect to this Agreement). In the event
of such requested cooperation, the Company shall reimburse your reasonable out
of pocket expenses.

You shall provide the Company prompt notice of any claim by or other
correspondence from the Internal Revenue Service relating to the amount of
Excise Tax and will provide the Company with a reasonable opportunity to contest
any claim for Excise Tax. You will take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including without limitation accepting legal representation with
respect to such claim by an attorney competent in respect of the subject matter
and reasonably selected by the Company; provided, however, that the Company will
bear and pay directly all costs and expenses (including interest and penalties)
incurred in connection with such contest and will indemnify you and hold you
harmless, on an after-tax basis, for and against any Excise Tax or income tax,
including interest and penalties with respect thereto, imposed as a result of
such contest and any such payments.

B. Non-Disparagement. You will not criticize, defame, be derogatory toward or
otherwise disparage the Company (or the Company’s past, present and future
officers, directors, stockholders, attorneys, agents, representatives, employees
or affiliates), or its or their business plans or actions, to any third party,
either orally or in writing; provided, however, that this provision will not
preclude you from giving testimony in response to a lawful subpoena or preclude
any conduct protected under 18 U.S.C. Section 1514A(a) or any similar state or
federal law providing “whistleblower” protection to you.

 

7



--------------------------------------------------------------------------------

C. Non-Competition. In consideration for the severance compensation and
continued benefits provided in Article IV(A) above, and at the option of any
potential acquirer at the time of a Change in Control, you agree to be subject
to the Noncompetition Agreement attached hereto as Exhibit B for a period of one
year following a Qualifying Termination

Article VI.

Certain Definitions

Whenever used herein, the following terms shall have their respective meanings
set forth below.

A. “Cause” for termination by the Company of your employment shall mean

 

  1. the willful and continued failure by you to substantially perform your
duties with the Company (other than any such failure resulting from your
incapacity due to physical or mental illness or any such actual or anticipated
failure after the issuance of a Notice of Termination for Good Reason by you)
for a period of at least 30 consecutive days after a written demand for
substantial performance is delivered to you by the Board, which demand
specifically identifies the manner in which the Board believes that you have not
substantially performed your duties,

 

  2. fraud or dishonesty relating to your employment, or your willful misconduct
or gross negligence, which conduct is materially injurious to the Company or its
reputation, monetarily or otherwise; or

 

  3. your willful violation of Company policies, which conduct is materially
injurious to the Company or its reputation, monetarily or otherwise, or

 

  4. you are convicted of, or have entered a plea of nolo contendere to, a
felony.

For purposes of clauses (1) and (2) of this definition, no act, or failure to
act, on your part shall be deemed “willful” unless done, or omitted to be done,
by you not in good faith and without reasonable belief that your act, or failure
to act, was in the best interest of the Company.

B. A “Change in Control” shall be deemed to have occurred if, during the term of
this Agreement, on the earliest to occur of the following dates:

 

  1. The date any Person, or more than one Persons acting as a Group, acquires
beneficial ownership of the stock of the Company that, together with stock held
by such Person or Group, constitutes more than fifty percent (50%) or more of
the total fair market value or total voting power of the then outstanding stock
of the Company;

 

  2.

The date of consummation of a merger or consolidation of the Company with any
other corporation other than (i) a merger or consolidation which

 

8



--------------------------------------------------------------------------------

 

would result in the stock of the company outstanding immediately prior thereto
continuing to beneficially represent at least fifty-one percent (51%) of the
combined voting power of the stock of the Company or the surviving entity
outstanding immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company in which
no Person or Group acquires more than 50% of the combined voting power of the
Company’s then outstanding stock;

 

  3. The date that any Person, or more than one Person acting as a Group,
acquires all or substantially all of the assets of the Company; or

 

  4. The date that the incumbent members of the Board of Directors as of the
date of this Agreement cease for any reason to constitute at least a majority of
the Board, provided that any new director whose nomination or election is
approved by a majority of the then-incumbent directors shall be deemed, for
purposes of this provision, an “incumbent” member of the Board.

If any one Person, or Persons acting as a Group, is considered to effectively
control the Company as described in subsections (1) or (4) above, the
acquisition of additional control by the same Person or Persons is not
considered to cause a Change in Control.

C. “Date of Termination” shall mean the date specified in the Notice of
Termination which, in the case of a Termination by the Company (other than a
Termination for Cause), shall not be less than 30 days from the date such Notice
of Termination is given and, in the case of a Termination by you, shall not be
less than 15 nor more than 60 days from the date such Notice of Termination is
given.

D. “Disability” shall have the meaning stated in the Company’s short- and
long-term disability plans as in effect immediately prior to a Change in
Control.

E. “Good Reason” for Termination of your employment will mean the occurrence,
without your express written consent, of any one of the following unless such
circumstances are fully corrected prior to the Date of Termination specified in
the Notice of Termination given in respect thereof:

 

  1. the assignment to you of any duties inconsistent with your status as an
officer of the Company or a material diminution in the nature or status of your
responsibilities (including reporting responsibilities), from those in effect
immediately prior to the Change in Control;

 

  2. a material reduction by the Company in your annual base salary in effect
immediately prior to the Change in Control or as the same may be increased from
time to time;

 

  3.

the relocation of the principal place of your employment to a location that is
both more than 50 miles from the location of such place of employment

 

9



--------------------------------------------------------------------------------

 

immediately prior to the Change of Control and more than 50 miles from your
then-current principal place of residence; except for required travel on the
Company’s business to an extent substantially consistent with your business
travel obligations prior to the Change in Control or, if you have consented to
such a relocation, the failure by the Company to provide you with materially all
of the benefits of the Company’s relocation policy as in operation immediately
prior to a Change in Control;

 

  4. the Company’s material breach of this Agreement; or

 

  5. the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Article VII hereof.

Notwithstanding the foregoing, the occurrence of an event that would otherwise
constitute Good Reason hereunder shall cease to be an event constituting Good
Reason if Notice of Termination is not timely provided to the Company by you
within 90 days of the date that you first become aware (or reasonably should
have become aware) of the occurrence of such event. Such Notice of Termination
shall specify your Date of Termination, which date shall not be earlier than 30
days nor more than 60 days after the date of the Notice of Termination. The
Company may fully correct the event(s) constituting Good Reason within a
reasonable period of time (not less than 30 days) specified in the Notice of
Termination, in which case your Notice of Termination for Good Reason shall
automatically be withdrawn and of no effect. Your continued employment shall not
constitute consent to, or a waiver of rights with respect to, any act or failure
to act constituting Good Reason hereunder prior to 90 days after such action or
failure to act.

F. “Group” shall have the meaning set forth in Rule13d-5 of the Securities and
Exchange Commission (“SEC”), modified to the extent necessary to comply with
Treasury Regulation Section 1.409A-3(i)(5), or any successor thereto in effect
at the time a determination of whether a Change in Control has occurred is being
made.

G. “Notice of Termination” shall mean notice indicating the specific termination
provision in this Agreement relied upon and setting forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of your
employment under the provision so indicated.

H. “Person” shall mean an individual, company, association, joint-stock company,
business trust or other similar organization, partnership, limited liability
company, joint venture, trust, unincorporated organization or government or
agency, instrumentality or political subdivision thereof; provided that a
“person” shall not include (i) the Company or any of its subsidiaries;
(ii) Charles K. Narang, his family members or relatives, trusts primarily for
the benefit of Mr. Narang, his family members or relatives, or any entity
controlled by Mr. Narang, his family members or relatives, or (iii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its subsidiaries.

 

10



--------------------------------------------------------------------------------

I. A “Potential Change in Control” shall be deemed to have occurred if, during
the term of this Agreement:

 

  1. The Company enters into a written agreement, the consummation of which
would result in a Change in Control; or

 

  2. The Company or any person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control; or

 

  3. Any Person who is or becomes the beneficial owner, directly or indirectly,
of stock of the Company representing 10% or more of the combined voting power of
the Company’s then outstanding securities (except, if the beneficial owner is an
institutional investor eligible to file Schedule 13G in respect of the Company
under Rule 13d-1(b), this threshold shall be 15%), thereafter increases such
Person’s beneficial ownership of such stock by 5% or more; or

 

  4. The Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

J. “Potential Change in Control Period” shall commence upon the occurrence of a
Potential Change in Control and shall lapse upon the occurrence of a Change in
Control or, if earlier (a) with respect to a Potential Change in Control
occurring pursuant to Article VI(I)(1); immediately upon the abandonment or
termination of the applicable agreement; (b) with respect to a Potential Change
in Control occurring pursuant to Article VI(I)(2), immediately upon a public
announcement by the Company that it has abandoned its intention to take or
consider taking actions which, if consummated, would result in a Change in
Control; or (iii) with respect to a Potential Change in Control occurring
pursuant to Article VI(I)(3) or (4), upon the 18 month anniversary of the
occurrence of a Potential Change in Control (or, in the case of a Potential
Change in Control occurring pursuant to Article VI(I)(4), such earlier date as
may be determined by the Board). In addition to the foregoing, your termination
of employment by the Company at the request of a third party in contemplation of
a Change in Control or Potential Change in Control shall be deemed to have
occurred within a Potential Change in Control Period.

Article VII.

Miscelleaneous.

A. Costs of Proceedings. In the event of any litigation or other dispute between
the Company and you with respect to the subject matter of this Agreement, you
shall be entitled to recover your attorney fees and expenses, unless you do not
substantially prevail in such matter.

B. Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

11



--------------------------------------------------------------------------------

C. Binding Agreement. This Agreement shall be binding upon, and shall inure to
the benefit of, you and the Company, and your and their respective permitted
successors and assigns (including, upon your death, your personal or legal
representatives, executors, administrators, heirs, distributees, devisees and
legatees).

D. Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when
(i) personally delivered or (ii) mailed by United States certified or registered
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth on the first page of this Agreement; provided that all
notice to the Company shall be directed to the attention of the Board with a
copy to the General Counsel of the Company, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.

E. Modifications. Except as otherwise set forth in this Agreement, no provision
of this Agreement may be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing and signed by you and such
officer as may be designated by the Board. The Company may amend this Agreement
without your written consent if such amendment would not materially and
adversely affect your rights under this Agreement. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the time or at any prior or subsequent time.

F. Governing Law. THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE COMMONWEALTH OF VIRGINIA
WITHOUT REGARD TO ITS CONFLICTS OF LAW PRINCIPLES.

G. Surviving Obligations. The obligations of the Company and your obligations
under this Agreement shall survive the expiration of this Agreement to the
extent necessary to give effect to this Agreement.

H. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

I. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

J. Entire Agreement. This Agreement contains the entire understanding between
the Company and you with respect to the subject matter hereof and supersedes any
prior severance or change in control agreement and amendment thereto between the
Company and you; except that this Agreement shall not affect or operate to
reduce any benefit or compensation inuring to you of a kind elsewhere provided
and not expressly provided in this Agreement.

 

12



--------------------------------------------------------------------------------

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which will then
constitute our agreement on this subject.

 

NCI, Inc. By:  

/s/ Charles K. Narang

Name:   Charles K. Narang        Date    3/16/10 Title:   Chairman and Chief
Executive Officer

Agreed to this 16th day of March, 2010.

 

/s/ Michele R. Cappello

Name

 

13